DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10 - 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Erkkila (US PGPUB 20160219810) in view of Jokela (WO 2014203121), Peng (WO 9800549) and Makoui (US Patent 5104411).
Regarding claim 1, Erkkila teaches a culture medium for soilless cultivation comprising: a non- soil based substrate (Sphagnum moss; Abstract), microfibrillated cellulose (nanocellulose; Page 3, para [0061]) and a hydrophilic polymer (starch derivatives; Page 4, para [0068]), wherein the density of the culture medium when dry is in the range of from 5 to 750 kg/m3 (Sphagnum moss has a density of 10- 250 kg/m3; Page 4, para [0076)) , and wherein the microfibrillated cellulose has been dried (Page 3, para [0038]) but does not teach wherein the microfibrillated cellulose has been carboxylated, phosphorylated, sulfonated, methylated, carboxymethylated or TEMPO oxidized to increase its hydrophilicity and wherein the microfibrillated cellulose has been freeze-dried or otherwise dried by sublimation.
Peng teaches manipulation of cellulose, wherein cellulose has been methylated (cellulose products may be derivatised by the inclusion or attachment to a protective group, which inhibits or slows proteolytic or cellular degradative processes, such as a methylated amino acids (Page 32, lines 4- 12).	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erkkila with the teachings of Peng to methylate microfibrillated cellulose, as doing so would inhibit or slow proteolytic or cellular degradative processes, as recognized by Peng (Page 32, lines 4-6).
Jokela teaches microfibrillated cellulose that is modified to increase its hydrophilicity (fibrils may be polymer coated, i.e. modified either chemically or physically, being thus hydrophilic; Page 5, lines 1- 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erkkila with the teachings of Jokela to modify the microfibrillated cellulose to increase its hydrophilicity, as doing so would further improve the ability of the medium to retain water thus improving its effectiveness, as understood by one of ordinary skill in the art.
Makoui teaches microfibrillated cellulose has been freeze-dried or otherwise dried by sublimation (microfibrillated pulp is freeze dried; Col. 4, lines 32-41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the freeze-dried microfibrillated cellulose, as taught by Makoui, to the medium of Erkkila, since freeze-drying increases absorption capacity and fluid retention properties of the treated fibers, as recognized by Makoui (Col. 2, lines 6-10).
Regarding claim 3, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the non-soil based substrate is synthetic (Erkkila - fibers may be synthetic fibers; Page 3, para [0046]; Page 4, para [0063)).
Regarding claim 10, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the amount of microfibrillated cellulose is in the range of from 1% to 75% by weight of the dry culture medium (Erkkila - nanocellulose is used in an amount of 0.005-10% by weight; Page 3, para [0061]).
Regarding claim 11, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the amount of polymer is in the range of from 1% to 75% by weight of the dry culture medium (Erkkila - starch is used in an amount of 0.005-10% by weight; Page 3, para [0061]).
Regarding claim 12, Erkkila teaches a method for increasing the water retention of a culture medium for soilless culture (Abstract & page 4, para [0077]) comprising the steps of providing a non-soil based substrate (Sphagnum moss: Abstract) and mixing the substrate with microfibrillated cellulose (nanocellulose; Page 3, para [0061]), a hydrophilic polymer (starch derivatives; Page 4, para [0068]) and wherein the microfibrillated cellulose has been dried (Page 3, para [0038]) but does not teach wherein the microfibrillated cellulose has been carboxylated, phosphorylated, sulfonated, methylated, carboxymethylated or TEMPO oxidized to increase its hydrophilicity and wherein the microfibrillated cellulose has been freeze-dried or otherwise dried by sublimation.
Peng teaches manipulation of cellulose, wherein cellulose has been methylated (cellulose products may be derivatised by the inclusion or attachment to a protective group, which inhibits or slows proteolytic or cellular degradative processes, such as a methylated amino acids; Page 32, lines 4- 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Erkkila with the method of Peng to methylate microfibrillated cellulose, as doing so would inhibit or slow proteolytic or cellular degradative processes, as recognized by Peng (Page 32, lines 4-6).
Jokela teaches microfibrillated cellulose that is modified to increase its hydrophilicity (fibrils may be polymer coated, i.e. modified either chemically or physically, being thus hydrophilic; Page 5, lines 1- 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Erkkila with the method of Jokela to provide microfibrillated cellulose to increase its hydrophilicity, as doing so would further improve the ability of the medium to retain water thus improving its effectiveness, as understood by one of ordinary skill in the art.
Makoui teaches microfibrillated cellulose has been freeze-dried or otherwise dried by sublimation (microfibrillated pulp is freeze dried; Col. 4, lines 32-41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the freeze-dried microfibrillated cellulose, as taught by Makoui, to the medium of Erkkila, since freeze-drying increases absorption capacity and fluid retention properties of the treated fibers, as recognized by Makoui (Col. 2, lines 6-10).
Regarding claim 13, Erkkila as modified teaches the method of claim 12, as indicated above and further teaches wherein the microfibrillated cellulose is provided to the culture medium as an aqueous solution or dispersion (Erkkila - nanocellulose is added as an optional binder to a second foamed dispersion which is added as a second layer to a foraminous support containing the first dispersion layer; Page 3, paras [0041, 0042, 0055)).
Regarding claim 14, Erkkila as modified teaches the method of claim 13, as indicated above and further teaches wherein the microfibrillated cellulose is dissolved or dispersed in an aqueous solution or dispersion which is used to provide water during soilless cultivation (Erkkila - nanocellulose (as a binder) is added to Sphagnum moss (retains water), a foaming agent, water and other additives; Page 2, para [0036]; Page 3, para [0055]).
Regarding claim 15, Erkkila teaches a method for manufacturing a culture medium (Abstract) comprising the steps of:
a) providing a suspension comprising microfibrillated cellulose and at least one hydrophilic polymer in a liquid medium (nanocellulose is added as an optional binder to a second foamed dispersion containing foamable starch (a hydrophilic polymer); Page 3, paras [0055, 0059]); and
b) applying the suspension from step a) on a non-soil based substrate suitable for use in a culture medium (nanocellulose is added as an optional binder to a second foamed dispersion which is added as a second layer to a foraminous support containing the first dispersion layer which is comprised of Sphagnum moss and other additives; Page 3, paras [0044, 0042, 0055)) and wherein the microfibrillated cellulose has been dried (Page 3, para [0038]).
Erkkila does not teach wherein the microfibrillated cellulose has been carboxylated, phosphorylated, sulfonated, methylated, carboxymethylated or TEMPO oxidized to increase its hydrophilicity and wherein the microfibrillated cellulose has been freeze-dried or otherwise dried by sublimation.
Peng teaches manipulation of cellulose, wherein cellulose has been methylated (cellulose products may be derivatised by the inclusion or attachment to a protective group, which inhibits or slows proteolytic or cellular degradative processes, such as a methylated amino acids; Page 32, lines 4- 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Erkkila with the method of Peng to methylate microfibrillated cellulose, as doing so would inhibit or slow proteolytic or cellular degradative processes, as recognized by Peng (Page 32, lines 4-6).
Jokela teaches microfibrillated cellulose that is modified to increase its hydrophilicity (fibrils may be polymer coated, i.e. modified either chemically or physically, being thus hydrophilic; Page 5, lines 1- 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Erkkila with the method of Jokela to provide microfibrillated cellulose to increase its hydrophilicity, as doing so would further improve the ability of the medium to retain water thus improving its effectiveness, as understood by one of ordinary skill in the art.
Makoui teaches microfibrillated cellulose has been freeze-dried or otherwise dried by sublimation (microfibrillated pulp is freeze dried; Col. 4, lines 32-41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the freeze-dried microfibrillated cellulose, as taught by Makoui, to the method of Erkkila, since freeze-drying increases absorption capacity and fluid retention properties of the treated fibers, as recognized by Makoui (Col. 2, lines 6-10).
Regarding claim 17, Erkkila as modified teaches the method of claim 15, as indicated above and further teaches a step c) drying the product of step b) (Erkkila - dispersion is added to a support where it is dried; Pages 1-2, paras [0017-0019]).
Regarding claim 18, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches microfibrillated cellulose (Erkkila - nanocellulose; Page 3, para [0061]) but does not teach microfibrillated cellulose is crosslinked.
Makoui teaches wherein the microfibrillated cellulose is crosslinked (Col. 2, lines 40-42).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Makoui to provide crosslinked microfibrillated cellulose to the culture medium of Erkkila, as modified, since it has long been known that cross-linked cellulosic fibers have increased absorption capacity and fluid retention, as recognized by Makoui (Col. 2, lines 50-54).
Claims 2, 4-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Erkkila, in view of Jokela, Peng and Makoui as applied to claims 1, 3, 10 - 15, 17 and 18 above, and further in view of Hurley (WO 2004098270).
Regarding claim 2, Erkkila as modified teaches the limitations of claim 1, as indicated above but does not teach wherein the non-soil based substrate comprises one or more of: mineral wool, glass wool, expanded clay, growstones, coir peat or coco peat, rice husks, perlite, vermiculite, pumice, sheep wool, rock wool, brick shards, and wood shavings.
Hurley teaches a non-soil based substrate that is mineral wool or glass wool (Page 5, lines 23- 27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Erkkila, as modified, with the teachings of Hurley to provide mineral wool or glass wool because they are known conventional plant growth media, as recognized by Hurley (Page 5, lines 23-27).
Regarding claim 4, Erkkila as modified teaches the limitations of claim 3, as indicated above but does not teach wherein the non-soil based substrate is mineral wool or glass wool.
Hurley teaches a non-soil based substrate that is mineral wool or glass wool (Page 5, lines 23- 27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Erkkila, as modified, with the teachings of Hurley to provide mineral wool or glass wool because they are known conventional plant growth media, as recognized by Hurley (Page 5, lines 23-27).
Regarding claim 5, Erkkila as modified teaches the limitations of claim 4, as indicated above and further teaches wherein the polymer is amphiphilic (Erkkila - sodium dodecyl sulphate is an amphiphilic polymer; Page 3, para [0059)).
Regarding claim 6, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the polymer is hydrophilic (Erkkila - starch is a hydrophilic polymer; Page 4, para [0068)]).
Regarding claim 7, Erkkila as modified teaches the limitations of claim 6, as indicated above and further teaches wherein the hydrophilic polymer is starch (Erkkila - starch; Page 4, para [0068]).
Regarding claim 16, Erkkila as modified teaches the limitations of claim 2, as indicated above and further teaches wherein the non-soil based substrate is chemically modified natural fibers (Erkkila - optional additives, such as softening agents, may be added to the natural fibers; Page 4, paras [0062, 0064]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Erkkila, in view of Jokela, Peng and Makoui as applied to claims 1, 3, 10 - 15, 17 and 18 above, and further in view of Harms (WO 2014076077).
Regarding claim 19, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches a hydrophilic polymer (Erkkila - starch derivatives; Page 4, para [0068]) but does not teach wherein the hydrophilic polymer is crosslinked.
Harms teaches wherein the at least one hydrophilic or amphiphilic polymer is crosslinked (hydrophilic polymers of crosslinked cellulose or starch; Page 7, para 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Harms to provide a hydrophilic crosslinked polymer to the soilless medium of Erkkila, as modified, since crosslinked polymers have high water retention capacity which could provide improved growth conditions for the soilless medium, as recognized by Harms (Page 7, para 8) and by one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see page 6, para 3 and page 7, para 2, filed 6/29/2022, with respect to claims 1, 12 and 15 have been fully considered and are persuasive.  The rejection of 3/2/2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Erkkila (US PGPUB 20160219810), Jokela (WO 2014203121), Peng (WO 9800549) and Makoui (US Patent 5104411).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to cellulose or other non-soil media which share similarities with the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643